UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7404


IN RE:   ALLAH BURMAN, a/k/a A,


                Petitioner.




             On Petition for a Writ of Habeas Corpus.


Submitted:   January 26, 2012               Decided:   February 2, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Allah Burman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Allah Burman petitions this court for a writ of habeas

corpus, challenging the legality of his detention and seeking

immediate release.        Because Burman is not incarcerated within

the Fourth Circuit, we lack jurisdiction to grant the requested

relief.   See 28 U.S.C. § 2241(a) (2006).         We further conclude it

is not in the interest of justice to transfer the petition to

the district court having jurisdiction to entertain it.              See 28

U.S.C. §§ 1631, 2241(b) (2006).           Accordingly, we deny leave to

proceed in forma pauperis and dismiss the petition.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                      PETITION DISMISSED




                                      2